Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered October 20, 2005 in a declaratory judgment action. The order, insofar as appealed from, granted in part the cross motion of plaintiffs to compel responses to their first request for production of documents.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*1205Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that, given the court’s express denial of any discovery related to legal fees and services, defendants’ compliance with plaintiffs’ first request for production of documents is limited to engineering fees and services. Present—Scudder, PJ., Martoche, Centra and Green, JJ.